EXECUTION VERSION


December 9, 2019


Erik Hellum
Address on file with the Company
Re:     Amendment to Employment Agreement
Dear Erik:
This letter confirms our recent discussions regarding certain changes to your
Employment Agreement, dated October 25, 2017 (the “Employment Agreement”), with
Townsquare Media, Inc. (the “Company”). Except as otherwise set forth herein,
the terms and conditions of your Employment Agreement will be unaffected by this
letter. Capitalized terms used but not defined herein will have the meaning set
forth in your Employment Agreement.
•
Employment Term. Effective as of the date of this Amendment to Employment
Agreement, the “Employment Term” of your Employment Agreement is hereby extended
through the sixth (6th) anniversary of the Commencement Date, subject to your
and the Company’s right to terminate your employment in accordance with Section
5 of the Employment Agreement. For the avoidance of doubt, the initial
Employment Term of your Employment Agreement will now end on October 25, 2023,
rather than October 25, 2020.

•
A new sentence is added to the end of Section 3(c) of the Employment Agreement
as follows:

Equity awards granted to Executive under the 2014 Plan will fully accelerate and
vest upon a Change in Control (as defined in the 2014 Plan).
•
Severance. Sections 7(c)(iii), (iv) and (v) of the Employment Agreement are
hereby amended and restated in its entirety as follows:

(iii) The Company shall pay Executive as severance pay, in lieu of any other
severance compensation under any Company severance plan or policy of general
applicability, an amount in cash equal to one (1) times (or, if such termination
of employment is within twelve (12) months following a Change in Control, two
(2) times) the sum of Executive’s Base Salary and Target Bonus, in each case, as
in effect immediately prior to the termination and without regard to any
reduction thereto which constitutes Good Reason. In the event Executive’s
employment is terminated by the Company without Cause prior to a Change in
Control, and the Change in Control is consummated within six (6) months
thereafter (such termination, an “Anticipatory Termination”), the Company shall,
no later than 30 days following the Change in Control, pay Executive an
additional amount in cash equal to one (1) times the sum of Executive’s Base
Salary and Target Bonus. For purposes of this Agreement, “Change in Control”
shall have the meaning ascribed to such term in the 2014 Plan;
(iv) The Company shall pay Executive for the full amount of COBRA premiums
incurred by Executive during the 18-month period following the date of
termination for Executive and his eligible dependents; and
(v) Executive’s outstanding equity awards will be treated in accordance with the
terms of 2014 Plan, the applicable award agreements and this Agreement; provided
that the Company shall cause the immediate vesting of any outstanding unvested
equity-based awards held by Executive as of his termination date that pursuant
to their terms would have vested within twelve (12) months following such date;
provided further that any outstanding stock option awards, once vested in
accordance with their terms and this Section 7(c)(v), will remain exercisable
until the earlier to occur of (x) the original expiration date of such stock
option award and (y) the date that is twenty-four (24) months following
Executive’s termination date. In the event that Executive’s termination
constitutes an Anticipatory Termination, the portion (if any) of Executive’s
equity awards that remain unvested after giving effect to the previous sentence
shall remain outstanding until the earliest to occur, of (i) solely with respect
to stock option awards, the original expiration date of such stock option award,
(ii) the date that is six (6) months following Executive’s termination date and
(iii) a Change in Control.
The changes to your Employment Agreement described above shall become effective
as of the date hereof.
***
We are looking forward to your continued leadership.
[Signature Page Follows]



TOWNSQUARE MEDIA, INC.


/s/ David Quick___________
By: David Quick
Title: Chair, Compensation Committee


ACCEPTED AND AGREED:


/s/ Erik Hellum___________
Erik Hellum






























[Signature Page to Amendment to Hellum Employment Agreement]


64955621.11